                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 19-cv-01512-CMA

ROCKY MOUNTAIN WILD,
SAN LUIS VALLEY ECOSYSTEM COUNCIL, and
WILDERNESS WORKSHOP,

       Petitioners,

v.

DAN DALLAS, in his official capacity as Forest Supervisor,
TAMARA WHITTINGTON, in her official capacity as Deputy Regional Forester,
BRIAN FEREBEE, in his official capacity as Regional Forester,
UNITED STATES FOREST SERVICE, a Federal Agency within the U.S. Department of
Agriculture,
ANNE TIMBERMAN, in her official capacity as Western Colorado Supervisor, and
U.S. FISH AND WILDLIFE SERVICE, a federal agency within the Department of the
Interior,

       Respondents.


                 ORDER GRANTING PARTIAL MOTION TO DISMISS
                    AND GRANTING MOTION TO INTERVENE


       This matter is before the Court on Respondents’ Partial Motion to Dismiss

Petitioners’ Complaint (Doc. # 8) and Leavell-McCombs Joint Venture’s Motion for

Leave to Intervene (Doc. # 11). Both Motions have been fully briefed. (Doc. ## 10, 14,

17, 21.) For the following reasons, the Court grants both Motions.

                                 I.     BACKGROUND

       This case involves Leavell-McCombs Joint Venture’s (“Landowner”) plans to

develop resort facilities on a parcel of land that it owns in Wolf Creek, Colorado.
Landowner’s plans have been complicated by the fact that its parcel is surrounded by

federal land, which limits Landowner’s ability to access and develop its property. Thus,

Landowner has sought to construct a road that facilitates its development goals.

      In February 2019, the United States Forest Service (“USFS”) issued a final

Record of Decision (“2019 ROD”) in response to Landowner’s request for access to its

property. The 2019 ROD grants Landowner “a right-of-way to construct an access road

across Forest Service land from Highway 160 to its private property.” (Doc. # 8 at 6.)

Respondents maintain that Landowner is statutorily entitled to access its parcel under

the Alaska National Interest Lands Conservation Act (“ANILCA”). Petitioners, on the

other hand, allege that Respondents “have taken final agency action to issue private

interests in federal lands and granted access necessary to build a massive resort

development without considering or taking the steps necessary to reduce and eliminate

impacts to the surrounding National Forest System lands.” (Doc. # 1 at 4.)

      Petitioners initiated this case on May 28, 2019. (Id.) On August 23, 2019,

Respondents filed a Partial Motion to Dismiss in which Respondents argue that some of

Petitioners’ claims should be dismissed because they are based on erroneous legal

theories regarding the ANILCA. See generally (Doc. # 8). Additionally, on September

19, 2019, Landowner filed a Motion for Leave to Intervene, arguing that it should be

permitted to intervene in this case because its property rights may be adversely affected

by the outcome. (Doc. # 11.)




                                            2
                              II.    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

evidence that the parties might present at trial, but to assess whether the plaintiff’s

complaint alone is legally sufficient to state a claim for which relief may be granted.”

Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

marks omitted). Thus, “legal question[s] [are] appropriately resolved in a 12(b)(6) ruling.”

Hall v. Bellmon, 935 F.2d 1106, 1113 (10th Cir. 1991).

       “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Id. at

1198. “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis added) (citing Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to

dismiss, means that the plaintiff pleaded facts which allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The

Iqbal evaluation requires two prongs of analysis. First, the court identifies “the

allegations in the complaint that are not entitled to the assumption of truth,” that is,

those allegations which are legal conclusion, bare assertions, or merely conclusory. Id.

at 679–81. Second, the Court considers the factual allegations “to determine if they




                                               3
plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

claim for relief, such claim survives the motion to dismiss. Id. at 679.

       However, the court need not accept conclusory allegations without supporting

factual averments. Southern Disposal, Inc. v. Texas Waste, 161 F.3d 1259, 1262 (10th

Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid

of further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts

that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

                                      III.    DISCUSSION

       The Court will analyze the arguments that Respondents raise in their Partial

Motion to Dismiss before turning to Landowner’s Motion to Intervene.

A.     RESPONDENTS’ PARTIAL MOTION TO DISMISS

       Respondents’ Motion challenges the legal premises upon which Petitioners’

Complaint is based. Specifically, the Motion raises two questions that form the basis of

various claims for relief in the complaint: (1) whether the ANILCA’s access provision

applies to states other than Alaska; and (2) whether the ANILCA authorizes USFS to

regulate private land use. The Court answers the first question in the affirmative and the

second question in the negative.




                                                 4
       1.     Whether the ANILCA’s Access Provision Applies Outside Alaska

       In their sixth claim for relief, Petitioners assert that USFS’s “conclusion that

ANILCA requires enhanced road access is contrary to law.” (Doc. # 1 at 71.) That claim

is premised on Petitioners’ argument that “ANILCA was adopted to address peculiar

questions involving Alaskan lands, including Alaskan inholdings created at statehood”

and, thus, “[a]pplication of ANILCA to National Forest System lands in Colorado is

precluded by the plain language of the statute.” (Id. at 72.) In the instant Motion,

Respondents argue that, “although much of ANILCA is particular to the State of Alaska,

section 3210(a) is not.” (Doc. # 8 at 7.) The Court agrees with Respondents.

       With respect to “[r]easonable use and enjoyment of land within boundaries of

National Forest System,” the ANILCA provides:

       Notwithstanding any other provision of law, and subject to such terms and
       conditions as the Secretary of Agriculture may prescribe, the Secretary
       shall provide such access to nonfederally owned land within the
       boundaries of the National Forest System as the Secretary deems
       adequate to secure to the owner the reasonable use and enjoyment
       thereof . . . .

16 U.S.C. § 3210(a) (emphasis added). Thus, the terms of the ANILCA’s access

provision are not explicitly limited to Alaska. Rather, the terms refer to “land within the

boundaries of the National Forest System,” which extends across the nation.

       Accordingly, the Tenth Circuit has observed that “Section 3210(a) of ANILCA

applies to all National Forest System lands, not just those in Alaska.” United States v.

Jenks, 22 F.3d 1513, 1516 n.3 (10th Cir. 1994); see also Peper v. U.S. Dep't of Agric.,

478 F. App'x 515, 521 (10th Cir. 2012) (applying ANILCA’s access provision to claim

that arose in Colorado); accord Fitzgerald Living Tr. v. United States, 460 F.3d 1259,

                                              5
1262 (9th Cir. 2006) (“ANILCA is not limited to national forest land located in the state of

Alaska, but rather applies nationwide.” (citing Mont. Wilderness Ass'n v. U.S. Forest

Serv., 655 F.2d 951, 957 (9th Cir. 1981))). In Jenks, the court explained that Congress

passed the access provision “[i]n order to ‘resolve any lingering legal questions

concerning inholders’ right of access to their property . . . .” Jenks, 22 F.3d at 1516

(citation omitted). 1

       Congress’s intent to provide a uniform standard as to inholders’ rights would

undoubtedly be frustrated if the statute only applied to one state. Therefore, in

congruence with the Tenth Circuit’s reasoning in Jenks, the Court concludes that

Section 3210(a) of the ANILCA is nationally applicable.

       2.      Whether the ANILCA Authorizes USFS to Regulate Private Land Use

       In their sixth claim for relief, Petitioners assert that “[e]ven where ANILCA is

applicable, the [USFS] has the power to deny or condition approval of a private access

request.” 2 (Doc. # 1 at 72.) In the instant Motion, Respondents argue that although

§ 3210(a) of the ANILCA provides that an inholder’s access rights are “subject to such

terms and conditions as the Secretary of Agriculture may prescribe,” this access

provision only grants “[t]he Forest Service . . . the authority to reasonably regulate the



1“Inholders” are “owners of private property completely surrounded by federally owned National
Forest System lands.” Adams v. United States, 255 F.3d 787, 790 (9th Cir. 2001).

2 This theory actually underlies several of Petitioners’ claims. For example, in their second claim
for relief, Petitioners allege that Respondents should have considered, inter alia, “conditioning
expanded access for [Landowner’s] construction and operation based on enhanced mitigation
measures, reservations of rights, restrictions on exchanged lands, and ANILCA terms and
conditions.” (Id. at 63.) Those claims are limited to the extent that they rely on the legal theories
that the Court has rejected in this Order.

                                                  6
[inholder's] easement.” Adams v. United States, 255 F.3d 787, 795 (9th Cir. 2001)

(citation omitted). Respondents argue that, “[a]s a matter of law, ANILCA does not vest

the Forest Service with authority to regulate the activities of the owners of private

inholdings on their private land.” (Doc. # 8 at 9.)

       The USFS has interpreted its authority under the ANILCA, similarly regarding the

establishment of terms and conditions governing access for inholders as being limited to

the means of accessing an inholder’s property:

       these rules do not purport to give the Forest Service the right to tell a
       landowner what use may be made of non-Federal land. The rules merely
       implement the authority granted by ANILCA to limit the mode and manner
       of access across the Federal land to that which the authorized officer
       determines to be needed for the reasonable use of the private land.

56 Fed. Reg. 27,410 (June 14, 1991) (emphasis added).

       The ANILCA does not require USFS to permit an inholder’s use of federal land if

USFS decides that the inholder’s use of private land would be an “unreasonable use of

the non-Federal land.” Id. However, USFS’s determination of what constitutes a

“reasonable use” of an inholder’s land does not authorize USFS to regulate the

inholder’s land use. As USFS has explained in its interpretation of its authority under the

ANILCA:

       It is not the intent of [USFS] to regulate the uses made on non-Federal land;
       that is a function of the State and local governments. A landowner's use of
       non-Federal land is limited by these regulations only to the extent that the
       facilities and modes of access authorized on the Federal land limit the use
       and enjoyment of the non-Federal land to that which is determined to be
       reasonable by the authorizing officer. The authorized officer's
       determination of what constitutes reasonable use and enjoyment of
       the non-Federal property is only pertinent to the decisionmaking
       process on the use to be made of the Federal land. The final rule retains
       the provision for the authorizing officer to determine what constitutes

                                              7
       reasonable use and enjoyment of the non-Federal property because that is
       what the [ANILCA] requires.

56 Fed. Reg. at 27,413.

       Petitioners’ sixth claim for relief fails as a matter of law because it is based on the

assertion that the USFS failed to exercise its power to regulate Landowner’s use of its

property. The ANILCA does not provide USFS with the authority to regulate an

inholder’s use of her private property. The more expansive interpretation of USFS’s

authority under the ANILCA argued for by Petitioners would require a more definitive

statement from Congress. See Rapanos v. United States, 547 U.S. 715, 738 (2006)

(“Regulation of land use . . . is a quintessential state and local power.”).

B.     LANDOWNER’S MOTION TO INTERVENE

       Under Rule 24(a)(2) of the Federal Rules of Civil Procedure, a nonparty seeking

to intervene as of right must establish: (1) timeliness; (2) an interest relating to the

property or transaction that is the subject of the action; (3) the potential impairment of

that interest; and (4) inadequate representation by existing parties. W. Energy All. v.

Zinke, 877 F.3d 1157, 1164 (10th Cir. 2017). The Tenth Circuit follows “a somewhat

liberal line in allowing intervention.” WildEarth Guardians v. Nat'l Park Serv., 604 F.3d

1192, 1198 (10th Cir. 2010) (quoting WildEarth Guardians v. USFS, 573 F.3d 992, 995

(10th Cir. 2009)). Thus, the Tenth Circuit has explained that “[t]he factors of Rule

24(a)(2) are intended to ‘capture the circumstances in which the practical effect on the

prospective intervenor justifies its participation in the litigation,’ and ‘[t]hose factors are

not rigid, technical requirements.’” Id. (quoting San Juan County v. United States, 503



                                                8
F.3d 1163, 1195 (10th Cir. 2007)). Landowner’s Motion establishes that it is entitled to

intervene in this case as a matter of right.

       1.     Timeliness

       “The timeliness of a motion to intervene is assessed ‘in light of all the

circumstances, including the length of time since the applicant knew of his interest in the

case, prejudice to the existing parties, prejudice to the applicant, and the existence of

any unusual circumstances.’” Kane Cty., Utah v. United States, 928 F.3d 877, 890–91

(10th Cir. 2019) (quoting meet Utah Ass'n of Ctys. v. Clinton, 255 F.3d 1246, 1250 (10th

Cir. 2001)). “[D]elay in itself does not make a request for intervention untimely.” Id.

(quoting Oklahoma ex rel. Edmondson v. Tyson Foods, Inc., 619 F.3d 1223, 1235 (10th

Cir. 2010)). “The other factors in the test for untimeliness must also be considered.” Id.

(quoting Tyson Foods, 619 F.3d at 1235).

       Petitioners initiated this case on May 28, 2019. (Doc. # 1.) Landowner filed its

Motion to Intervene approximately three months later. (Doc. # 11.) At that point, the

case was still in its infancy. Thus, Landowner did not unreasonably delay in seeking

intervention. See Zinke, 877 F.3d at 1164–65 (holding that the motion was timely where

the intervenors moved to intervene “just over two months after” learning of the lawsuit

that could potentially affect their interests). Additionally, Landowner’s intervention will

not result in any inconvenience to Petitioners beyond “having to respond to excess

briefs,” which does not amount to prejudice. Kane, 928 F.3d at 891. On the other hand,

Landowner could face significant prejudice if it is not permitted to intervene because its




                                               9
property rights would be litigated in its absence. Therefore, because there are no

“unusual circumstances,” Landowner’s motion is timely.

       2.     Interest That May Be Impaired by The Outcome of This Case

       In order to intervene as a matter of right, a movant “must have an interest that

could be adversely affected by the litigation.” Id. (quoting San Juan Cty., Utah v. United

States, 503 F.3d 1163, 1199 (10th Cir. 2007)). Courts apply “practical judgment” when

“determining whether the strength of the interest and the potential risk of injury to that

interest justify intervention.” Id. (footnote omitted). Establishing the potential impairment

of such an interest “presents a minimal burden,” WildEarth Guardians, 604 F.3d at

1199, and such an impairment may be “contingent upon the outcome of [ ] litigation,”

Kane, 928 F.3d at 891 (quoting San Juan Cty., 503 F.3d at 1203).

       Landowner has owned the “nonfederally owned land within the boundaries of the

National Forest System—land that is the subject of this dispute—for decades.” (Doc. #

21 at 2; Doc. # 21-1.) Additionally, Landowner has an interest in the access roads

crossing federal land that USFS approved, and that Petitioners challenge. (Doc. # 7 at

6.) As a result, Landowner has an economic stake in the outcome of this case because

its development plans will be materially affected if it were unable to construct access

roads to its property. Therefore, Landowner has a sufficient interest to warrant

intervention. See, e.g., United States v. Albert Inv. Co., 585 F.3d 1386, 1393 (10th Cir.

2009) (“The threat of economic injury from the outcome of litigation undoubtedly gives a

[movant] the requisite interest.” (quoting WildEarth Guardians, 573 F.3d at 996)).




                                             10
       3.     Inadequate Representation by Existing Parties

       In order to intervene as a matter of right, a movant must show that existing

parties may not adequately represent its interest. “This burden is ‘minimal,’ and ‘it is

enough to show that the representation ‘may be’ inadequate.’” Kane, 928 F.3d at 892

(quoting Nat. Res. Def. Council v. U.S. Nuclear Regulatory Comm’n, 578 F.2d 1341,

1345 (10th Cir. 1978)). “Of course, representation is not inadequate simply because the

applicant and the representative disagree regarding the facts or law of the case.” Id.

(quoting Sanguine, Ltd. v. U.S. Dep't of Interior, 736 F.2d 1416, 1419 (10th Cir. 1984)).

“Nor is representation inadequate merely because the representative enters into a

[settlement], because any case, even the most vigorously defended, may culminate in a

[settlement].” Id. (quoting Sanguine, 736 F.2d at 1419).

       “When a would-be intervenor’s and the representative party’s interests are

‘identical,’” courts “presume adequate representation.” Id. (quoting Bottoms v. Dresser

Indus., Inc., 797 F.2d 869, 872 (10th Cir. 1986)). However, where, as here, the

purportedly adequate representative of the proposed intervenor’s interest is a

governmental entity, “this presumption [can be] rebutted by the fact that the public

interest the government is obligated to represent may differ from the would-be

intervenor’s particular interest.” Id. (quoting Utah Ass’n of Ctys., 255 F.3d at 1255).

       In the instant case, Respondents’ interests are not identical to Landowner’s. “In

litigating on behalf of the general public, the government is obligated to consider a

broad spectrum of views, many of which may conflict with the particular interest of the

would-be intervenor.” Id. (quoting Clinton, 255 F.3d at 1256). Additionally, “it is not


                                             11
realistic to assume that [an] agency's programs will remain static or unaffected by

unanticipated policy shifts.” Id. (quoting Kleissler v. United States Forest Serv., 157 F.3d

964, 974 (3d Cir. 1998)). On the other hand, Landowner has a strong interest in

preserving its ability to construct access roads to its property, and Landowner’s interest

is unlikely to shift based on governmental policy considerations. Consequently, the

Court is satisfied that Landowner has “met the minimal burden of showing that [its]

interests may not be adequately represented by the existing parties.” Id. Therefore,

Landowner may intervene in this case pursuant to Rule 24(a)(2) of the Federal Rules of

Civil Procedure.

                                  IV.    CONCLUSION

       Based on the foregoing, the Court ORDERS as follows:

   •   Respondents’ Partial Motion to Dismiss Petitioners’ Complaint (Doc. # 8) is

       GRANTED;

          o Petitioners’ sixth claim for relief is DISMISSED WITH PREJUDICE

              because it fails as a matter of law;

          o The remaining claims are limited to the extent that they rely on the legal

              theories that the Court has rejected in this Order, see supra Section

              III(A)(1–2);

   •   Leavell-McCombs Joint Venture’s Motion for Leave to Intervene (Doc. # 11) is

       GRANTED;




                                             12
•   Leavell-McCombs Joint Venture may renew its Motion to Dismiss (Doc. # 12) in

    accordance with Judge Blackburn’s Order Directing Reassignment (Doc. # 23 at

    2);

•   The parties are DIRECTED to consult with one another and submit a stipulated

    briefing schedule to the Court on or before May 1, 2020.




    DATED: March 31, 2020


                                             BY THE COURT:


                                             _____________________________
                                             CHRISTINE M. ARGUELLO
                                             United States District Judge




                                        13
